ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-148, recommending that RUSSELL J. CAR-BONE of KEW GARDENS, NEW YORK, who was admitted to the bar of this State in 1980, and who thereafter was suspended from the practice of law by Order of this Court filed November 17, 1999, and who remains suspended at this time, be disbarred for violating RPC 8.4(b) (commission of a criminal act that reflects *323adversely on a lawyer’s honesty, trustworthiness, or fitness), based on respondent’s convictions in federal court of conspiracy to obstruct justice and commit perjury, subornation of perjury, obstruction of justice, and perjury;
And RUSSELL J. CARBONE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And respondent having raised as a defense before the Disciplinary Review Board and this Court the recent medical diagnosis of bi-polar disorder and having asserted that he suffered from said condition at the time of the conduct at issue;
And the Court having given respondent the benefit of the proffered medical mitigating evidence and having considered the matter in the light of the Court’s decisions in In re Jacob, 95 N.J. 132, 469 A.2d 498 (1984), and In re Tonzola, 162 N.J. 296, 744 A.2d 162 (2000);
And good cause appearing;
It is ORDERED that RUSSELL J. CARBONE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that RUSSELL J. CARBONE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RUSSELL J. CAR-BONE pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of the Court; and it is further
*324ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.